DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1, 7, 12 and 15 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1and 4 objected to because of the following informalities:  
Claims 1 and 4 appear to include typographical errors.  Specifically, claim 1 recites “generate the AC power based bon the PoE received . . .”.  For purposes of examination, Examiner understands this limitation to mean “generate the AC power based on the PoE received . . .”.
Claim 4 recites “ . . . at least one of astable monovibrator . . .”  For purposes of examination, Examiner understands this limitation to mean “at least one of a stable monovibrator . . .”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamroth, et al. (US Patent Publication 2018/0314219 A1) in view of Boemi, et al. (WO 2019023731 A1).
Regarding claim 7, Gamroth teaches a building controller for a building management system [0062; building devices 402 may be a building controller] [BMS controller 366], said building controller comprising:
one or more controller circuits configured to operate one or more building equipment of said building management system [0057; BMS controller to control building systems and subsystems], wherein said controller circuit is powered via alternating current power [0062-0063, Fig 5; building devices (controllers) receive power from power source (inherently, some controllers and devices such as HVAC systems are known to require AC voltage inputs)]; and a PoE source receives PoE power and data], 
wherein said PoE source is configured to provide the PoE having direct current power [0063, Fig 5; PoE source 404 provides DC power to Ethernet devices 512].  
Gamroth does not teach to:
generate the AC power based on the PoE received from the PoE source; and provide the generated AC power to said controller circuit.
However, Boemi teaches another PoE system and further teaches: 
a power over Ethernet adapter configured to: receive PoE from a PoE source [Page 9, lines 19-20; PDU includes at least one Ethernet input connector for receiving the PoE connection from the PSE], 
wherein said PoE source is configured to provide the PoE having direct current power [Fig 4; Fig 4 shows a PDU (power adapter) for receiving PoE input, inverting the PoE signals to extract DC voltage, and outputting AC voltage]; 
generate the AC power based on the PoE received from the PoE source; and provide the generated AC power to said controller circuit [Fig 4; Fig 4 shows a PDU (power adapter) for receiving PoE input, inverting the PoE signals to extract DC voltage, and outputting AC voltage] [Page 9, lines 29-30; high voltage power output for supplying earthed high voltage AC power to users of the PDU] [Page 9, lines 24-25; PDU includes an inverter with at least one power input and at least one high voltage AC power outlet] [Page 16, lines 22-27; Multiple variations of POU devices are shown in Figure 1. The first is an 8 port POU 38. This device shown in schematic form in Fig. 6. It receives 8 high powered PoE connections 40 which are then drawn into the device where the 25 DC power carried by the 8 connections 40 is introduced into an inverter where it is converted into high voltage AC power for consumption by a group of workstations] [Page 28, line 30-page 29, line 2, However for the majority of PDU's disclosed presently, they all have an inverter 226 which converts the DC power collected from the PoE connection by PoE splitter 202 and converts it into high voltage AC power for outlet via either general power outlet 234 or a compatible soft wiring starter jack (not shown)].
It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of Gamorth and Boemi.  Gamorth teaches a Building Management System (BMS) and BMS controller that is coupled with a power over ethernet (POE) adapter for receiving power and data communications [Figs 4, 5]  Boemi teaches another POE adapter for receiving DC power from a POE source and generating an AC voltage to power building devices (which may be controllers) Figs 1 and 4, Page 16 lines 22-27].  One of ordinary skill in the art would have motivation to incorporate the practice of inverting the POE voltage to an output AC voltage as taught by the adaptor in Boemi in connection with the POE adapter of Gamorth in order to power high voltage applications often required by a BMS (HVAC systems, water systems, etc.).  
Regarding claim 15, Gamorth teaches a building management system [0062; building devices 402 may be a building controller] [BMS controller 366] comprising: 
a power over Ethernet source configured to generate the PoE [0063, Fig 5; PoE source 404 provides DC power to Ethernet devices 512]; 
a PoE adapter electrically connected to the PoE source to receive the generated PoE [0061, Figs 4 and 5; PoE source receives PoE power and data] [0063, Fig 5; PoE source 404 provides DC power to Ethernet devices 512],  and 
BMS controller to control building systems and subsystems] [0003; building device (controller) may receive communication and power from PoE device], 
wherein the building controller is enabled to be powered by the AC power . . . to operate one or more building equipment [0062-0063, Fig 5; building devices (controllers) receive power from power source (inherently, some controllers and devices such as HVAC systems are known to require AC voltage inputs)].
Gamorth does not teach said PoE adapter comprising one or more circuits configured to generate alternating current power based on the PoE received from the PoE source; and a building controller electrically connected to the PoE adapter, wherein the building controller is enabled to be powered by the AC power generated by the PoE adapter to operate one or more building equipment.
However, Boemi teaches another PoE system and further teaches:
said PoE adapter comprising one or more circuits configured to generate alternating current power based on the PoE received from the PoE source [Fig 4; Fig 4 shows a PDU (power adapter) for receiving PoE input, inverting the PoE signals to extract DC voltage, and outputting AC voltage]; and 
a building controller electrically connected to the PoE adapter, wherein the building controller is enabled to be powered by the AC power generated by the PoE adapter to operate one or more building equipment [Page 9, lines 29-30; high voltage power output for supplying earthed high voltage AC power to users of the PDU] [Page 9, lines 24-25; PDU includes an inverter with at least one power input and at least one high voltage AC power outlet] [Page 16, lines 22-27; Multiple variations of POU devices are shown in Figure 1. The first is an 8 port POU 38. This device shown in schematic form in Fig. 6. It receives 8 high powered PoE connections 40 which are then drawn into the device where the 25 DC power carried by the 8 connections 40 is introduced into an inverter where it is converted into high voltage AC power for consumption by a group of workstations] [Page 28, line 30-page 29, line 2, However for the majority of PDU's disclosed presently, they all have an inverter 226 which converts the DC power collected from the PoE connection by PoE splitter 202 and converts it into high voltage AC power for outlet via either general power outlet 234 or a compatible soft wiring starter jack (not shown)].
It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of Gamorth and Boemi for the same reasons as disclosed above.
Regarding claim 16, Gamorth in view of Boemi teaches the building management system as claimed in claim 15, and Boemi further teaches wherein the PoE provided by the PoE source is 48 volts DC [Page 6, lines 25-26; a limited DC Power supply is received through an Ethernet connector wherein the PoE connection does not exceed a stated amount, and wherein a minimum of 100W DC is supplied at voltages up to 120 V] and the AC power generated the PoE adapter is 24 volts [Page 4, lines 1-2; high voltage AC is provided] [Page 2, lines 1-2; high voltage is up to 240 VAC (including 24 V)].
It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of Gamorth and Boemi for the same reasons as disclosed above.
Regarding claim 19, Gamorth in view of Boemi teaches the building management system as claimed in claim 15, and Boemi further teaches wherein said PoE adapter comprises: a power 
provide one or more PoE connections between the PoE source and said power circuit, wherein said power circuit is configured to generate alternating current power based on the PoE received from the PoE source via the Ethernet breakout circuit [Fig 4] [Page 16, lines 22-27; Multiple variations of POU devices are shown in Figure 1. The first is an 8 port POU 38. This device shown in schematic form in Fig. 6. It receives 8 high powered PoE connections 40 which are then drawn into the device where the 25 DC power carried by the 8 connections 40 is introduced into an inverter where it is converted into high voltage AC power for consumption by a group of workstations] [Page 28, line 30-page 29, line 2, However for the majority of PDU's disclosed presently, they all have an inverter 226 which converts the DC power collected from the PoE connection by PoE splitter 202 and converts it into high voltage AC power for outlet via either general power outlet 234 or a compatible soft wiring starter jack (not shown)].
It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of Gamorth and Boemi for the same reasons as disclosed above.


Claims 7, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hora (US Patent Publication 2018/0356867 A1) in view of Boemi, et al. (WO 2019023731 A1).
Regarding claim 7, O’Hora teaches a building controller for a building management system [0022, building management system (BMS) 102 controls and monitors the buildings mechanical and electrical equipment], said building controller comprising:
one or more controller circuits configured to operate one or more building equipment of said building management system [0032; BMS controller], wherein said controller circuit is powered via alternating current power [0045; devices and controllers receive power from power source (inherently, some controllers and devices such as HVAC systems are known to require AC voltage inputs) . . AC power is provided to the device 410]; and a power over Ethernet adapter configured to: receive PoE from a PoE source [Fig 4A, 0045; controller receives power from PoE device] [0067], 
wherein said PoE source is configured to provide the PoE having direct current power [Fig 4A, 0045; controller receives power from PoE device] [0045; DC power is provided to the retrieved from the device to the physical interface].
O’Hora does not teach to:  generate the AC power based on the PoE received from the PoE source; and provide the generated AC power to said controller circuit.
However, Boemi teaches another PoE system and further teaches: 
a power over Ethernet adapter configured to: receive PoE from a PoE source [Page 9, lines 19-20; PUD includes at least one Ethernet input connector for receiving the PoE connection from the PSE], 
Fig 4 shows a PDU (power adapter) for receiving PoE input, inverting the PoE signals to extract DC voltage, and outputting AC voltage]; 
generate the AC power based on the PoE received from the PoE source; and provide the generated AC power to said controller circuit [Fig 4; Fig 4 shows a PDU (power adapter) for receiving PoE input, inverting the PoE signals to extract DC voltage, and outputting AC voltage] [Page 9, lines 29-30; high voltage power output for supplying earthed high voltage AC power to users of the PDU] [Page 9, lines 24-25; PDU includes an inverter with at least one power input and at least one high voltage AC power outlet] [Page 16, lines 22-27; Multiple variations of POU devices are shown in Figure 1. The first is an 8 port POU 38. This device shown in schematic form in Fig. 6. It receives 8 high powered PoE connections 40 which are then drawn into the device where the 25 DC power carried by the 8 connections 40 is introduced into an inverter where it is converted into high voltage AC power for consumption by a group of
workstations] [Page 28, line 30-page 29, line 2, However for the majority of PDU's disclosed presently, they all have an inverter 226 which converts the DC power collected from the PoE connection by PoE splitter 202 and converts it into high voltage AC power for outlet via either general power outlet 234 or a compatible soft wiring starter jack (not shown)].
It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of O’Hora and Boemi.  O’Hora teaches a Building Management System (BMS) and BMS controller that is coupled with a power over ethernet (POE) adapter for receiving power and data communications [0022, 0032, Fig 4A].  Boemi teaches another POE adapter for receiving DC power from a POE source and generating an AC voltage to power building devices (which may be controllers) Figs 1 and 4, Page 16 lines 
Regarding claim 15, O’Hora teaches a building management system [0022, building management system (BMS) 102 controls and monitors the buildings mechanical and electrical equipment] comprising: 
a power over Ethernet source configured to generate the PoE [Fig 4A, 0045; controller receives power and data from PoE device] [0067]; a PoE adapter electrically connected to the PoE source to receive the generated PoE [Fig 4A, 0045; controller receives power and data from PoE device] [0067]; and a building controller electrically connected to the PoE adapter [Fig 4A, 0045; controller receives power and data from PoE device] [0067], 
wherein the building controller is enabled to be powered by AC power  . . . to operate one or more building equipment [0045; devices and controllers receive power from power source (inherently, some controllers and devices such as HVAC systems are known to require AC voltage inputs) . . AC power is provided to the device 410].
	O’Hora may not explicitly teach: said PoE adapter comprising one or more circuits configured to generate alternating current power based on the PoE received from the PoE source; and a building controller electrically connected to the PoE adapter, wherein the building controller is enabled to be powered by the AC power generated by the PoE adapter to operate one or more building equipment.
However, Boemi teaches another PoE system and further teaches:
Fig 4 shows a PDU (power adapter) for receiving PoE input, inverting the PoE signals to extract DC voltage, and outputting AC voltage]; and 
a building controller electrically connected to the PoE adapter, wherein the building controller is enabled to be powered by the AC power generated by the PoE adapter to operate one or more building equipment [Page 9, lines 29-30; high voltage power output for supplying earthed high voltage AC power to users of the PDU] [Page 9, lines 24-25; PDU includes an inverter with at least one power input and at least one high voltage AC power outlet] [Page 16, lines 22-27; Multiple variations of POU devices are shown in Figure 1. The first is an 8 port POU 38. This device shown in schematic form in Fig. 6. It receives 8 high powered PoE connections 40 which are then drawn into the device where the 25 DC power carried by the 8 connections 40 is introduced into an inverter where it is converted into high voltage AC power for consumption by a group of workstations] [Page 28, line 30-page 29, line 2, However for the majority of PDU's disclosed presently, they all have an inverter 226 which converts the DC power collected from the PoE connection by PoE splitter 202 and converts it into high voltage AC power for outlet via either general power outlet 234 or a compatible soft wiring starter jack (not shown)].
It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of O’Hora and Boemi for the same reasons as disclosed above.
Regarding claim 16, O’Hora in view of Boemi teaches the building management system as claimed in claim 15, and Boemi further teaches wherein the PoE provided by the PoE source a limited DC Power supply is received through an Ethernet connector wherein the PoE connection does not exceed a stated amount, and wherein a minimum of 100W DC is supplied at voltages up to 120 V] and the AC power generated the PoE adapter is 24 volts [Page 4, lines 1-2; high voltage AC is provided] [Page 2, lines 1-2; high voltage is up to 240 VAC (including 24 V)].
Regarding claim 19, O’Hora in view of Boemi teaches the building management system as claimed in claim 15, and Boemi further teaches wherein said PoE adapter comprises: a power circuit; and an Ethernet breakout circuit configured to: provide one or more data communication connections between the PoE source and the building controller [Page 9, lines 21-25; at least one PoE splitter including a modem for separating the data from the DC power and for retrieving and/or generating signals from the DC power (Ethernet breakout circuit) an inverter with at least one DC power input and at least one 25 high voltage AC power outlet (power circuit)]; and 
provide one or more PoE connections between the PoE source and said power circuit, wherein said power circuit is configured to generate alternating current power based on the PoE received from the PoE source via the Ethernet breakout circuit [Fig 4] [Page 16, lines 22-27; Multiple variations of POU devices are shown in Figure 1. The first is an 8 port POU 38. This device shown in schematic form in Fig. 6. It receives 8 high powered PoE connections 40 which are then drawn into the device where the 25 DC power carried by the 8 connections 40 is introduced into an inverter where it is converted into high voltage AC power for consumption by a group of workstations] [Page 28, line 30-page 29, line 2, However for the majority of PDU's disclosed presently, they all have an inverter 226 which converts the DC power collected from the PoE connection by PoE splitter 202 and converts it into high voltage AC power for outlet via either general power outlet 234 or a compatible soft wiring starter jack (not shown)].
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamroth, et al. (US Patent Publication 2018/0314219 A1) or O’Hora (US Patent Publication 2018/0356867 A1),  in view of Boemi, et al. (WO 2019023731 A1) and further in view of Boban (US Patent Publication 2016/0164229 A1).
	Regarding claim 8, either Gamorth or O’Hora, in view of Boemi teach the building controller as claimed in claim 7, wherein said building controller is housed within an enclosure comprising: an enclosure body:, but does not teach an enclosure faceplate detachably coupled to said enclosure body, wherein said PoE adapter is attached to the enclosure faceplate. 
However, Boban teaches an enclosure faceplate detachably coupled to said enclosure body, wherein said PoE adapter is attached to the enclosure faceplate [0032; the faceplate may comprise a POE device that draws electrical power over one or more Ethernet cables. . . alternatively, the first and second Ethernet conversion units may be powered by a power converter circuit that draws power from an adjacent electrical outlet.  This power converter circuit may convert a 115 V alternating current AC power signal that is tapped from the electrical outlet into a suitable DC power signal that is used to power the first and second Ethernet conversion units.]
It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of Boban with Gamorth or O’Hora and Boemi.  Gamorth or O’Hora teach a Building Management System (BMS) and BMS controller 
Boemi and Gamorth/O’Hora collectively teach a POE system for receiving DC POE voltage and generating high voltage AC to output to building devices or controllers.  Boban teaches a POE enabled faceplate that may be attached to a control system and teaches the faceplate may contain power conversion units.  One of ordinary skill in the art would have motivation to use a POE enabled faceplate as described in Boban within the POE systems of Boemi, Gamorth/O’Hora in order to use POE to power building devices.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamroth, et al. (US Patent Publication 2018/0314219 A1) or O’Hora (US Patent Publication 2018/0356867 A1),  in view of Boemi, et al. (WO 2019023731 A1) and further in view of Telefus, et al. (US Patent Publication 2019/0280887 A1)
	Regarding claim 8, either Gamorth or O’Hora, in view of Boemi teach the building controller as claimed in claim 7, wherein said building controller is housed within an enclosure comprising: an enclosure body:, but does not teach an enclosure faceplate detachably coupled to said enclosure body, wherein said PoE adapter is attached to the enclosure faceplate. 

It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of Telefus with Gamorth or O’Hora and Boemi.  Gamorth or O’Hora teach a Building Management System (BMS) and BMS controller that is coupled with a power over ethernet (POE) adapter for receiving power and data communications.  Boemi teaches another POE adapter for receiving DC power from a POE source and generating an AC voltage to power building devices (which may be controllers) Figs 1 and 4, Page 16 lines 22-27].  One of ordinary skill in the art would have motivation to incorporate the practice of inverting the POE voltage to an output AC voltage as taught by the adaptor in Boemi in connection with the POE adapter of Gamorth in order to power high voltage applications often required by a BMS (HVAC systems, water systems, etc.).  
Boemi and Gamorth/O’Hora collectively teach a POE system for receiving DC POE voltage and generating high voltage AC to output to building devices or controllers.  Telefus teaches a faceplate that may be attached to a controller and teaches the faceplate may be used for power control.  One of ordinary skill in the art would have motivation to use a detachable power control faceplate as described in Boban within the POE systems of Boemi, Gamorth/O’Hora in order to add safety measures to allow for testing and resetting of a power circuit.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamroth, et al. (US Patent Publication 2018/0314219 A1) or O’Hora (US Patent Publication 2018/0356867 A1),  in view of Boemi, et al. (WO 2019023731 A1) and further in view of Dawson (US Patent Publication 2015/0115741 A1).
Regarding claim 20, either Gamorth O’Hora in view of Boemi teaches the building management system as claimed in claim 19, but may not explicitly teach wherein said power circuit comprises: a step down unit configured to receive the PoE from the PoE source, and further configured to step down the received PoE to a second power; and an inverter unit configured to receive the second power from the step down unit, and further configured to convert the second power to AC power.
However, Dawson teaches another system for using PoE to generate AC power for controllers or other devices and further teaches wherein said power circuit comprises: a step down unit configured to receive the PoE from the PoE source, and further configured to step down the received PoE to a second power; and an inverter unit configured to receive the second power from the step down unit, and further configured to convert the second power to AC power [0034, Fig 4; step-down transformer 418 in AC POE system 400].
It would have been obvious to one of ordinary skill in the at before the effective filing date of the present application to combine the teachings of Dawson with Gamorth or O’Hora and Boemi.  Gamorth or O’Hora teach a Building Management System (BMS) and BMS controller that is coupled with a power over ethernet (POE) adapter for receiving power and data communications.  Boemi teaches another POE adapter for receiving DC power from a POE source and generating an AC voltage to power building devices (which may be controllers) Figs 
Boemi and Gamorth/O’Hora collectively teach a POE system for receiving DC POE voltage and generating high voltage AC to output to building devices or controllers.  Dawson teaches an AC POE system for generating AC power from received POE.  Dawson further teaches using a step-down regulator in the POE circuit to control the output AC voltage.  Boemi teaches outputting high voltage AC (up to 240 V), but does not explicitly teach methods for delivering specific voltages that may be required for various applications.  One of ordinary skill in the art would have motivation to use a step-down regulator to control the AC output voltage level that may be required for various applications.

Allowable Subject Matter
Claims 1 and are objected to as including typographical errors as explained above but would be allowable if amended to correct typographical errors.
Claims 9-11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 5, 6 and 12-14 allowable over the prior art.
Claims 1-6, 9-14, 17 and 18 are not rejected in view of the prior art because when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record 
Specifically, the cited references, taken alone or in combination do not teach or fairly suggest a faceplate that is detachably coupled to a building controller that houses a PoE adapter that is capable of performing all of the functions of the claimed adapter.  Namely, the prior art includes teachings that a PoE adaptor may receive PoE signals, use an inverter to create AC voltage and use the voltage to power other devices including building controllers (See Goergen, Boemi, Yousefi, Lai, Diab1).  The prior art also includes teachings for using a detachable faceplate and that the faceplate may accept a PoE signal (See Boban, Telefus2).  However, there is no teaching suggestion or motivation to combine these references in such a way that would render it obvious to one of ordinary skill in the art to combine the references to incorporate the claimed PoE adapter in a faceplate that is coupled to the building controller.  Specifically, the faceplate of Telefus does not receive PoE.  The faceplate of Boban receives PoE and further includes an Ethernet conversion unit (ECU).  However, the ECU of Boban teaches converting multimedia signals into ethernet signals rather than inverting Ethernet signals to AC voltage signals.  Furthermore, the faceplate of Boban does not teach outputting an AC voltage signal.   
Consequently, claims 1-6, 9-14, 17 and 18 are allowable over the prior art.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Goergen, et al (US Patent Publication 2019/0278347 A1), teaches a system for receiving PoE DC input voltage and outputting AC voltage which can be used to power various appliances or systems in a building [0024; The modular system shown in the example of Fig 1 includes a dual route processor (RP) card chassis supplying control and power over POE Cables to a power interface module operable to combine power received from multiple ports at a route processor and convert PoE DC power to AC current power and create an AC power outlet] [0048, Fig 6; Fig 6 illustrates combining PoE power to provide one or more three-phase AC power outlets.  three distinct but related groupings may be used to create the three-phase power. In the example shown in FIG. 6, each power interface module 65 comprises six ports 66 and an inverter 68 for creating a 208 VAC three-phase power outlet 69 (A-B 208 VAC, B-C 208 VAC, C-A 208 VC). In this example, powering of a 15 A circuit with six 300 W ports may be scaled such that three groupings of six ports 66 can deliver power to the inverter 68, with the inverter creating three separate phases with phase-to-phase voltage of 208 VAC. Each inverter circuit may be phased current in a standard delta or Y configuration. The three managed groups of six ports per group may effectively control phase-to-phase imbalance by lowering voltage slightly on a single phase, or adjusting current per phase as needed to maximize power factor] [0049; The circuit shown in FIG. 6 may be used to power, for example, an L6 or L14 type AC outlet used in various applications in a residential or commercial environment. Communications cable may be used to deliver power to the three-phase load such that minimal electrical system build out is needed. This eliminates the need to build out AC electrical systems and allows communications cabling to deliver power to AC electrical system outlets based on growth or demand. In one or more embodiment, pulse power may be provided to the PSE and converted to AC power, as previously described] [Fig 9].

Diab (EP 2,360,868 A1), teaches an Ethernet convert/adapter that enables conversion between a plurality of different interfaces.  Diab teaches receiving POE then performing conversion on the received POE before distribution the power/data through a plurality of interfaces [0018, 0034, 0035].

Lai (US Patent Publication 2016/0064939 A1), teaches a POE inverter module for receiving DC inputs and using an inverter to generate an AC output [Fig 1, 0014]. 

Yousefi, et al. (US Patent Publication 2012/110356 A1), teaches a port coupled to an Ethernet link of a vehicular communication network to receive a power over Ethernet (POE) supply voltage; and a power converter for receiving the POE supply voltage via the port and generating a device supply voltage for the at least one device based on the POE supply voltage [0013].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        25 March 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Summaries of these references can be found in the rejection above or in the citation of pertinent art found in paragraph 18 of the conclusion below.
        2 Summaries of these references can be found in the rejection above or in the citation of pertinent art found in paragraph 18 of the conclusion below.